                                                                                                      E-FILED
                                                                       Tuesday, 15 October, 2019 02:50:40 PM
                                                                                 Clerk, U.S. District Court, ILCD

                          JUNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

JERRY L. GATES,                                        )
                                                       )
                               Plaintiff,              )
       v.                                              )       No.: 18-cv-4142-JBM
                                                       )
LYNNE SHELTON, et al.,                                 )
                                                       )
                               Defendants.             )

                  MERIT REVIEW – SECOND AMENDED COMPLIANT

       Plaintiff, proceeding pro se, and detained at the Rushville Treatment and Detention

Center, was granted leave to file a second amended complaint and to proceed in forma pauperis

(“IFP”) under 28 U.S.C. §1915 (a)(1). Section 1915 (a)(1) “is designed to ensure indigent

litigants meaningful access to the federal courts.” Christophel v. Brandl, No. 08-755, 2008 WL

5429658, at *1 (E.D. Wis. Dec. 31, 2008) citing Neitzke v. Williams, 490 U.S. 319, 327 (1989).

A court must, however, dismiss cases proceeding in forma pauperis "at any time" if the action is

frivolous, malicious, or fails to state a claim, even if part of the filing fee has been paid. The

Court has determined that Plaintiff’s allegations of poverty are true and now reviews the

complaint to determine whether it is frivolous, fails to state a claim, or seeks monetary relief

against a defendant immune from suit. 28 U.S.C. §1915(e)(2).

       When reviewing the second amended complaint, the Court accepts the factual allegations

as true, liberally construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649 (7th

Cir. 2013). However, conclusory statements and labels are insufficient. Enough facts must be

provided to "'state a claim for relief that is plausible on its face.'" Alexander v. U.S., 721 F.3d

418, 422 (7th Cir. 2013) (quoted cite omitted).



                                                  1
        Plaintiff is civilly detained in the Rushville Treatment and Detention Center pursuant to

the Illinois Sexually Violent Persons Commitment Act, 725 ILCS 207/1, et seq. Plaintiff’s

identified religion is New Orleans Voodoo Hoodoo and he believes he is the only such adherent

at Rushville. Plaintiff has filed a muddled complaint against 12 Defendants in which he

complains of being double-celled, though it is not clear whether he asserts this only in support of

his First Amendment, Religious Land Use and Institutionalized Person Act (RLUIPA), and state-

law Intentional Infliction of Emotional Distress (“IIED”) claims, or whether this is asserted as an

independent inhumane condition of confinement.

        Plaintiff asserts that Rushville has a policy in response to space limitations, under which

residents must share rooms. Plaintiff asserts that the cells at Rushville were originally intended

for a single occupant and are 12’ x 7’ x 12’ in dimension, with a sink and toilet unit and a four-

drawer. He alleges that while cells are usually shared, some exceptions are made in the case of

residents who are aggressive and who sexually act out. In addition, some residents are single

celled by request, and others by Court order.

        On September 6, 2016, Plaintiff submitted a Room Change Request, requesting a single

room as, if he were to share a room with another, he would have to take down his altar several

times a day. Plaintiff does not indicate the size of his altar or where it is located in the cell or

explain why it could not remain in place. On October 18, 2016, his request was denied with the

finding that removing and replacing the altar did not warrant placement in a single cell. It was

recommended that Plaintiff seek a cellmate who was gone most of the day, either in assigned

tasks or group meetings.

        On January 19, 2017, Plaintiff submitted a request to the Religious Committee,

requesting a single cell in furtherance of his religious practice, the particulars of the practice not
                                                   2
explained. The request was denied on February 2, 2017. Plaintiff thereafter submitted a request

to the Facility Director, the Clinical Director, and the Secretary of the Department of Human

Services without result. Plaintiff also filed an emergency grievance, asserting that his cellmate

was acting in an intimidating manner, not otherwise specified, and that this was inhibiting his

religious practice.

       On April 7, 2017, Plaintiff filed a housing request, asking that his roommate be moved

and replaced with someone who understood his religious beliefs and practices. The request went

to the Housing Committee which approved it on April 12, 2017. On April 19, 2017, Plaintiff’s

new roommate moved in. For unexplained reasons, this roommate was moved out several

months later.

       Plaintiff pled that he enjoyed being by himself and things were going well but, despite

this, he was assigned another roommate. Plaintiff indicates that he had negative issues with this

roommate which “almost came to a fight situation.” Plaintiff filed an emergency grievance and

the allegedly troublesome roommate was removed. Plaintiff indicates that the next roommate

“was a good one.”

       While Plaintiff claims his religious freedoms were infringed, he pleads sparse facts in

support. He indicated that he would have to relocate his altar several times a day. He also

claims that, at Rushville, there are limitations placed on his possessing books, oils and “ritual

things,” not otherwise identified. He alleges, generally, that Defendants have violated his

religious freedoms and “have failed to offer or help Plaintiff with some sort of relief or resolve of

any kind.”

       Plaintiff wants his own cell and claims that he knows of 48 cells which are not used,

though confusingly claiming that there are residents in some of them. He alleges, further, that
                                                  3
not all of these cells have electricity or cable. Plaintiff requests declaratory and injunctive relief.

The requested injunctive relief is in the form of an order preventing the largely unspecified

actions by Defendants, and an order placing him in a single cell, with power and cable, which is

to be near the area where he participates in group treatment.

                                                 ANALYSIS

       Individuals in custody have a First Amendment right to reasonable opportunities to

practice their religion, subject to the legitimate penological concerns of the prison. Maddox v.

Love, 655 F.3d 709 (7th Cir. 2011); Ortiz v. Downey, 561 F.3d 664, 669 (7th Cir. 2009). The

Free Exercise Clause of the First Amendment prohibits the government from imposing a

“substantial burden” on a “central religious belief or practice.” Isby-Israel v. Lemmon, No. 13-

172, 2016 WL 3072177, at *4 (S.D. Ind. June 1, 2016) (internal quotation omitted). In addition,

under RLUIPA, officials may not substantially burden a detainee’s religious exercise unless

there is a compelling government interest at stake. If such an interest exists, prison officials must

use the least restrictive means of achieving it. 42 U.S.C. § 2000cc-1(a).

       Here, Plaintiff fails to identify either an inability to practice, or a substantial burden on

his religious exercise. “[A] substantial burden on the free exercise of religion ... is one that

forces adherents of a religion to refrain from religiously motivated conduct, inhibits or constrains

conduct or expression that manifests a central tenet of a person's religious beliefs, or compels

conduct or expression that is contrary to those beliefs.” Isby-Israel, 2016 WL 3072177, at *4

quoting Koger v. Bryan, 523 F.3d 789, 798-99 (7th Cir. 2008).

       Plaintiff does not provide specific information as to how his religious freedoms have

been infringed and falls woefully short of pleading a First Amendment or RLUIPA claim. See

Korte v. Sebelius, 735 F.3d 654, 671 (7th Cir. 2013) (governmental action burdens religious
                                                   4
exercise if it “bears direct, primary, and fundamental responsibility for rendering a religious

exercise…effectively impracticable. ”) citing Civil Liberties for Urban Believers v. City of

Chicago, 342 F.3d 752, 761 (7th Cir. 2003). Plaintiff’s claim that he must move his altar several

times a day, and that there are restrictions as to the number of religious articles he may possess,

fail to establish that he has effectively been prevented from practicing his religion.

       It is not clear whether Plaintiff asserts that the double-celling is merely a factor which has

inhibited his religious practice or whether it is also asserted as an inhumane condition of

confinement. If it goes only to religious practice, the allegation is insufficient to state a claim, as

discussed. If it is asserted as an independent condition of confinement claim, it also fails. To

prevail on such a claim, Plaintiff as a detainee, must make an objective showing that the

conditions were sufficiently serious and a that Defendants acted with deliberate indifference in

response to the conditions. Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017). To violate the

constitution, the conditions must amount to extreme deprivation. Hudson v. McMillian, 503 U.S.

1, 9 (1992). Conditions which are “restrictive and even harsh” do not reach this standard.

Rhodes v. Chapman, 452 U.S. 337, 347 (1981) and must be of a type which “pose a substantial

risk to inmate health or safety.” Estate of Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017).

       Overcrowding, by itself, does not violate the Constitution. Chairs v. Watson, 2013 WL

2147451, at *1 (S.D.Ill. May 15, 2013) citing Hubbard v. Taylor, 538 F.3d 229 (3d Cir. 2008)

(triple-celling of pretrial detainees in single-man cells was rationally related to managing

overcrowded prison). This is so, even in cases where a detainee was required to sleep on a

mattress on the floor for three to seven months. Id. at 235. There, the court found that, while the

plaintiff detainee slept on floor at night, he had access during the day, to 3,900 square feet of



                                                   5
dayrooms. This appears analogous to the situation at Rushville where civil detainees are not

confined to their cells but may pursue assigned tasks and participate in group activity.

       Plaintiff also alleges a state law claim of Intentional Infliction of Emotional Distress

(“IIED”). “Under Illinois law, a plaintiff claiming intentional infliction of emotional distress

must demonstrate that the defendant intentionally or recklessly engaged in ‘extreme and

outrageous conduct’ that resulted in severe emotional distress.” Dent v. Nally, No. 16-00442,

2016 WL 2865998, at *4 (S.D. Ill. May 17, 2016) (internal citations omitted). “[E]motional

distress alone is not sufficient to give rise to a cause of action. The emotional distress must be

severe...unendurable by a reasonable person…” Sornberger v. City of Knoxville, Ill., 434 F.3d

1006, 1030 (7th Cir. 2006) (internal citations omitted). “Although fright, horror, grief, shame,

humiliation, worry, etc. may fall within the ambit of the term ‘emotional distress,’ these mental

conditions alone are not actionable.” Id. at 1030. Plaintiff does not plead a sufficient showing

here and the IIED claim is also DISMISSED.

       IT IS THEREFORE ORDERED:

       1.      Plaintiff’s second amended complaint is DISMISSED for failure to state a claim

under Fed. R. Civ. P. 12(b)(6). Plaintiff will have a final opportunity, within 30 days, in which

to replead his claims. The pleading is to be captioned Third Amended Complaint and is to

include all of Plaintiff’s claims without reference to a prior pleading. Failure to file an amended

complaint will result in the dismissal of this case, without prejudice, for failure to state a claim.

       2.      Plaintiff’s Motion for Status [20] is rendered MOOT.



_ 10/15/2019                                        s/Joe Billy McDade______
ENTERED                                             JOE BILLY McDADE
                                               UNITED STATES DISTRICT JUDGE
                                                   6
